NO








NO. 12-10-00018-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
DANIEL BERNARDINO FLORES,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '      SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant
and his counsel.  No decision having been delivered by this court, the motion
is granted, and the appeal is dismissed in accordance with Texas Rule of
Appellate Procedure 42.2.
Opinion delivered April 28, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)